Citation Nr: 1646809	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  07-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hammertoes, to include as secondary to service-connected pes planus with plantar fasciitis and/or hallux valgus.

2.  Entitlement to service connection for bilateral hallux rigidus, to include as secondary to service-connected pes planus with plantar fasciitis and/or hallux valgus.
  
3.  Entitlement to service connection for metatarsalgia (claimed as Morton's disease).

4.  Entitlement to service connection for bilateral heel spurs.

5.  Entitlement to service connection for fusion of the bilateral fifth toes.

6.  Entitlement to an effective date for the award of a temporary total evaluation earlier than May 20, 2014 for bilateral hallux valgus.

(The appeals of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back strain, chondromalacia of the patella, right knee, and a left leg disability as well as entitlement to an initial compensable disability rating for bilateral hallux valgus will be addressed in a separate decision).


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008, the Board denied the Veteran's petition to reopen a claim for service connection for bilateral hallux valgus as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Memorandum Decision, the Court vacated the Board's December 2008 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In February 2011, the Board granted the Veteran's petition to reopen the claim of service connection for bilateral hallux valgus and remanded the underlying claim for further development.  The Veteran appealed the Board's decision to the Court.  In April 2011, the Court vacated the Board's February 2011 decision and remanded the case for readjudication in compliance with directives specified in an April 2011 Joint Motion filed by counsel for the Veteran and VA.  The Board notes that the Joint Motion did not discuss the issue of entitlement to service connection for bilateral hallux valgus that was remanded by the Board.  Instead, the basis of the Joint Motion was that the Board had not adjudicated a claim of service connection for bilateral pes planus as directed by the Court in its April 2010 decision.  However, service connection for bilateral pes planus with plantar fasciitis was granted by a Decision Review Officer in a November 2006 decision.  Therefore, the full benefit sought by the Veteran with regard to service connection for pes planus has been granted and further discussion as to this matter is unnecessary.

In January 2012, the Board remanded the issue of entitlement to service connection for a bilateral foot disability other than pes planus with plantar fasciitis, to include hallux valgus (bunions) and hallux rigidus, for additional development.  The Veteran's claims folder returned to the Board and in an October 2013 decision, the Board granted the issue of entitlement to service connection for hallux valgus and remanded the other two diagnoses demonstrated during the appeal period (that of hammertoes and hallux rigidus) for additional development.  The Veteran's claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the Veteran was previously represented in this appeal by The American Legion.  A VA Form 21-22 dated January 2016 is of record appointing them as his representative.  However, in an October 2016 statement, the Veteran revoked representation of The American Legion and subsequently submitted a VA Form 21-22a dated October 2016 appointing Daniel G. Krasnegor, Esq. as his representative.  Pertinently, Attorney Krasnegor specified that he is only representing the Veteran as to the perfected appeals of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back strain, chondromalacia of the patella, right knee, and a left leg disability as well as entitlement to an initial compensable disability rating for bilateral hallux valgus.  As such, the Board has addressed these claims in a separate decision and further finds that the Veteran is not represented with regard to the claims addressed herein.  

By rating action dated March 2015, the RO awarded a temporary total evaluation effective May 20, 2014 from June 30, 2014 for the Veteran's bilateral hallux valgus and denied claims of service connection for metatarsalgia (claimed as Morton's disease), bilateral heel spurs, and fusion of the fifth bilateral toes.  In a statement from the Veteran dated April 2015, he expressed disagreement with the effective date of the award of the temporary total evaluation as well as the denial of the service connection claims.  A statement of the case (SOC) has not been submitted addressing these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board also notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a claim dated September 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Board observes that the Veteran has indicated that he received recent private treatment for his feet from Dr. Cesar.  The Board further observes that the most recent treatment records associated with the claims folder from Dr. Cesar are dated April 2015.  Therefore, in September 2016, the RO contacted Dr. Cesar in order to obtain all outstanding records from Dr. Cesar dated September 2014 to September 2016.  However, a review of the record reveals that there has been no response from Dr. Cesar as to whether these records could be furnished, and indeed there has been no association of medical records from Dr. Cesar dated after April 2015 with the claims folder.  Moreover, although the RO performed one follow-up request for records, the Veteran has not been informed that records from Dr. Cesar could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the Veteran with oral or written notice of that fact.  In light of the foregoing, the Board finds that an additional attempt should be made to obtain the outstanding records on remand.

Additionally, as was described in the Introduction above, by rating action of March 2015, the RO awarded a temporary total evaluation effective May 20, 2014 from June 30, 2014 for the Veteran's bilateral hallux valgus and denied claims of service connection for metatarsalgia (claimed as Morton's disease), bilateral heel spurs, and fusion of the fifth bilateral toes.  As stated above, in a statement from the Veteran dated April 2015, he expressed disagreement with the effective date of the award of the temporary total evaluation as well as the denial of the service connection claims.  A SOC has not been submitted addressing these issues.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  While the Board notes that the RO acknowledged receipt of the Veteran's notice of disagreement in a letter to the Veteran dated May 2015, due to the long passage of time, the Board finds that remand of these issues for issuance of a SOC is appropriate.  Thus, the AOJ must issue a SOC as to the Veteran's claims of entitlement to an effective date earlier than May 20, 2014 for the award of a temporary total evaluation for bilateral hallux valgus as well as entitlement to service connection for metatarsalgia (claimed as Morton's disease), bilateral heel spurs, and fusion of the fifth bilateral toes.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding private treatment records from Dr. Cesar dated to the present.  If necessary, request proper authorization from the Veteran prior to obtaining these records.    

If, after making reasonable efforts to obtain the records specifically identified above and the records are not able to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Issue a SOC pertaining to the issues of entitlement to an effective date earlier than May 20, 2014 for the award of a temporary total evaluation for bilateral hallux valgus as well as entitlement to service connection for metatarsalgia (claimed as Morton's disease), bilateral heel spurs, and fusion of the fifth bilateral toes based on the March 2015 rating decision and April 2015 notice of disagreement.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal of these issues.  

3. After ensuring that the requested action is completed, readjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a SSOC to the Veteran before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




